DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This is in response to the applicant response filed on 03/30/2021. In the applicant’s response, claims 1-2, 10-11, and 19-20 were was amended. Accordingly, claims 1-20 are pending and being examined. Claims 1, 10, and 19 are independent form.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

4-1.	Regarding claim 1, the claim recites: “the feature information of each first data point comprises a linear probability”. However, it cannot be understood what “a linear probability” means. In other words, it is unclear whether “a linear probability” means that a probability has a “linear’ relationship with something or others. The applicant’s originally filed specification does not describe in such a way to make an ordinary skilled in the art to understand what “linear probability”, “planar probability”, and/or “scattered probability” means. These features can’t be followed as the meaning of the term can’t be understood and thus makes the claims unclear. Thus, the claims do not define the metes and bound of the claimed invention with a reasonable degree of precision and particularity, and that are, therefore, indefinite as required by 35 U.S.C. 112(b).

4-2.	Regarding claims 10 and 19, each of them includes the similar feature set forth in the rejection of claim 1 above, thus, they are indefinite as required by 35 U.S.C. 112(b).

4-3.	All dependent claims of claims 1, 10, and 19 are then rejected under 35 U.S.C. 112(b).

4-4.	For the purpose of examination, the claims are interpreted by the examiner in the examiner’s best understanding.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Snyder et al (US PUB 2013/0300740, hereinafter “Snyder”).

Regarding claim 1, Snyder discloses a stationary object detecting (the method for determining the types/features of objects including cars and buildings; see fig.8) method, comprising: obtaining point cloud data of a scene (“obtain data points” which are collected from a landscape and merged to form a point cloud; see 182 of fig.8 and para.86; see also 72 of fig.4 and para.64) and feature information of each of data points in the point cloud data (wherein each of the data points has feature information associated with an object including ‘cars’, “building wall”, “building roof”, and “elongate objects”, such as a pipe, a cable, a road; see para.52, lines 1-12; see 521 of fig.2 and para.56), wherein a background and a stationary object temporarily in a stationary state are comprised in the scene (wherein the landscape/scene include a street, buildings and cars; see para.152, lines 8-11); performing a triangulation network connection on the data points in the point cloud data to generate a triangular network model (wherein the data points in the point cloud are connected in a triangle/polygon structure; see fig.5(a)->fig.5(b) and para.66), and taking a picture of the triangular network model using a preset camera to obtain an image (generate an image 118 based on the polygon structure 104; see figs.5(b)-3(d) and para.67. It should be noticed that the data points are captured from ‘an imaging camera”, see para.48, lines 5-11), wherein each pixel point in the image corresponds to one of a plurality of triangles in the triangular network model (see fig.5(b) and fig.5(c)); obtaining a first data point corresponding to each pixel point in the image (find the corresponding points between the data points and the image; e.g., 124[Wingdings font/0xE0]122, see fig.5( e) and para.68 lines 1-4), and obtaining a feature map of the point cloud data according to feature information of each first data point (obtain a feature map of the point cloud according to feature values (such as height, color values) of each point; see fig.5(h) and para.68-69; see also “height” feature fig.6 and “color” feature fig.7), wherein the first data point is a data point on a vertex of the triangle corresponding to the pixel point (see “data point” 124 in fig.5(e ) and the corresponding triangle in fig.5(b)), and the feature information of each first data point comprises a linear probability (wherein the feature information includes whether there is an elongate/linear object that is approximately parallel to ground; see 186 of fig.8 and para.86); and inputting the feature map into a classification model to obtain data points corresponding to the stationary object in the point cloud data (determine the types of objects based on the features of the point cloud; see 184, 186 of fig.8 and para.86).  

Regarding claim 2, 11, 20, Snyder discloses, wherein the feature information of the data points further comprises at least one of intensity information, a planar probability (whether there is a wall that is approximately perpendicular to ground; see 186 of fig.8 

Regarding claim 3, 12, Snyder discloses, wherein the feature map comprises a first feature map (“color map” see fig.7) and a second feature map (“height map”, see fig.6), and the obtaining a feature map of the point cloud data according to feature information of each first data point comprises: generating the first feature map of the point cloud data according to intensity information, a planar probability, and a scattered probability of each first data point (“color mapping” see fig.7); Appl. Ser. No. 16/517,782 Response to Office ActionPage 3 generating the second feature map of the point cloud data according to an optimal domain, depth information, and a vertical component of a normal vector of the optimal domain of each first data point (use 3D spatial information including “depth”, ‘height”; see para.106 lines 3-7); and the inputting the feature map into a classification model to obtain data points corresponding to the stationary object in the point cloud data comprises: inputting the first feature map and the second feature map into the classification model to obtain the stationary object in the point cloud data (see 184, 186 of fig.8).  

Regarding claim 4, 13, Snyder discloses, wherein the inputting the feature map into a classification model to obtain data points corresponding to the stationary object in the point cloud data comprises: inputting the feature map into the classification model to obtain a category of each pixel point in the image, wherein the category comprises background or stationary object (“building wall” identification; see 186 of fig.8); determining a category of a data point corresponding to each pixel point according to 

Regarding claim 5, 14, Snyder discloses, wherein the inputting the feature map into a classification model to obtain data points corresponding to the stationary object in the point cloud data comprises: inputting the feature map into a SnapNet classification model to obtain a category of each pixel point in the image, wherein the SnapNet classification model is a two-class network model for distinguishing between a background and a stationary object (“different classification algorithms”; see para.87).  

Regarding claim 6, 15, Snyder discloses, wherein after the determining the data points corresponding to the stationary object according to a shape of each data clusterAppl. Ser. No. 16/517,782 Response to Office Action Page 4and a number of data points comprised in each data cluster (see fig.5(b)-fig.(e)), the method further comprises: performing an oriented bounding box filtering on the data points corresponding to the stationary object to enclose the data points corresponding to the stationary object in the oriented bounding box (type identification; see 184, 186 of fig.8).  

Regarding claim 7, 16, Snyder discloses, wherein before the obtaining feature information of each of data points in the point cloud data, the method further comprises: performing a pre-processing on the point cloud data to remove a moving ground object in the scene and generate evenly distributed point cloud data (“ground surface extraction module”; see 32 of fig.2).  

Regarding claim 8, 17, Snyder discloses, wherein before the taking a picture of the triangular network model using a preset camera, the method further comprises: generating a camera parameter according to a preset constraint, wherein the constraint comprises that: a pitch angle of a camera is greater than or equal to a preset angle, and a proportion of effective pixels in a generated image is higher than a preset value; and generating the preset camera according to the camera parameter (generate an image 118 based on the polygon structure 104; see figs.5(b)-3(d) and para.67. It should be noticed that the data points are captured from ‘an imaging camera”, see para.48, lines 5-11).  

Regarding claim 9, 18, Snyder discloses the method according to claim 2, wherein the feature information comprises the optimal domain, and the obtaining feature information of each of data points in the point cloud data comprises: for each data point, obtaining all domains of the each data point, and a linear probability, a planar probability and a scattered probability of each of the domains; determining an amount of domain information of each of the domains according to the linear probability, the planar probability, and the scattered probability of each of the domains; and taking a domain 

Regarding claims 10, 19, each of them is an inherent variations of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Response to Arguments
8.	Applicant's arguments with respect to claims 1, 10, 19 have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376.  The examiner can normally be reached on 8:30am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        4/28/2021